            Case 4:21-cv-01414-MWB Document 1 Filed 08/13/21 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
                                    :
NICOLE GIGGEE                       :
742 Stoney Batter Road              :
Muncy, PA 17756                     :           JURY DEMANDED
                                    :
              Plaintiff,            :
                                    :
              v.                    :
                                    :           No.
UPMC MUNCY                          :
215 E. Water Street                 :
Muncy, PA 17756                     :
                                    :
And                                 :
                                    :
MUNCY VALLEY HOSPITAL               :
215 E. Water Street                 :
Muncy, PA 17756                     :
                                    :
              Defendants            :_________________________________________

                                CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

       1.      Plaintiff, NICOLE GIGGEE

        at the above address.

       2.      Defendant, UPMC MUNCY (hereinafter                    business corporation

organized by and operating under the laws of the Commonwealth of Pennsylvania and having a

principal place of business at the above captioned address.

       3.      Defendant, MUNCY VALLEY HOSPITAL

corporation organized by and operating under the laws of the Commonwealth of Pennsylvania

and having a corporate headquarters at the above captioned address. Both Defendants are
            Case 4:21-cv-01414-MWB Document 1 Filed 08/13/21 Page 2 of 9




       4.       At all times material hereto, Defendants                           employer

pursuant to the Americans with Disabilities Act, the Family and Medical Leave Act, the

Pennsylvania Human Relations Act and as defined under Pennsylvania common law.

       5.      This action is instituted pursuant to the Americans with Disabilities Act, the

Family and Medical Leave Act, and the Pennsylvania Human Relations Act.

       6.      Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

       7.                                                                                     pursuant

to 28 U.S.C. § 1367.

       8.      Plaintiff has exhausted her administrative remedies prior to bringing this civil

rights claim. [Exh. A.]

       9.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because Defendants conduct business in this district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.

Plaintiff was working in the Middle District of Pennsylvania at the time of the illegal actions by

Defendants as set forth herein.

II. Operative Facts.

       10.     On or about December 1, 2018, Defendants hired Plaintiff as a CNA.

       11.     In or around August of 2019, Plaintiff suffered a workplace injury wherein she

was assaulted by a patient and sustained injuries to her back and leg.

       12.
          Case 4:21-cv-01414-MWB Document 1 Filed 08/13/21 Page 3 of 9




        13.     On or about September 23, 2019, Plaintiff experienced a worsening of symptoms

she had been experiencing because of the aforementioned incident, such that she was unable to

even walk to speak.

        14.     Plaintiff was diagnosed with inflammatory disease, thyroid issues, as well as

fibromyalgia.

        15.     Plaintiff requested and was approved for an FMLA leave so that she could

undergo testing and treatment in order to try and stabilize her condition.

        16.

    to return to work with light duty restrictions   specifically, she was not able to pull or push

and would need to sit for approximately fifteen (15) minutes per hour.

        17.     Plaintiff provided



        18.     Ms. Jones advised Plaintiff that Defendants would not be able to accommodate

the light-duty restrictions.

        19.     Plaintiff, who had previously performed light-duty work following her return to

work after her workplace injury, asked if there were any other positions she would be able to

perform that would allow her to work within the light-duty restrictions.

        20.     Defendants refused to offer any other positions to Plaintiff, nor allow her to work

with her light-duty restrictions as mandated by her physician.

        21.     Due to this, Plaintiff was out of work on a medical leave as advised by her

physician until approximately August of 2020.

        22.     In or around June of 2020, however, prior to her return to work date, Defendants
           Case 4:21-cv-01414-MWB Document 1 Filed 08/13/21 Page 4 of 9




         23.

         24.       Defendants failed to meaningfully engage in an interactive process towards the



         25.

         condition, need to take medical leave,                                                       and

terminated her as a result of that animus.

         26.       As a direct and proximate result of Defendants conduct in terminating Plaintiff,

she sustained great economic loss, future lost earning capacity, lost opportunity, loss of future

wages, as well emotional distress, humiliation, pain and suffering and other damages as set forth

below.

III. Causes of Action.

                       COUNT I AMERICANS WITH DISABILITIES ACT
                                (42 U.S.C.A. § 12101 et seq)
                                  (Plaintiff v. Defendants)

         27.       Plaintiff incorporates paragraphs 1-26 as if fully set forth at length herein.

         28.       At all times material hereto, and pursuant to the Americans with Disabilities Act

of 1990, 42 U.S.C. §12101, et seq., an employer may not discriminate against an employee based

on a disability.

         29.       Plaintiff is a qualified employee and person within the definition of Americans

with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

         30.       Defendants are                                                           the

Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

         31.       At all times material hereto, Plaintiff had a qualified disability, as described

above.
          Case 4:21-cv-01414-MWB Document 1 Filed 08/13/21 Page 5 of 9




       32.     Defendants failed to accommodate or otherwise engage in a meaningful back and

forth towards the development of a reasonable accommodation.

       33.     Defendants conduct in terminating Plaintiff is an adverse action, was taken as a

result of her disability and constitutes a violation of the Americans with Disabilities Act of 1990,

42 U.S.C. §12101, et seq,.

       34.     As a proximate result of Defendants conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, liquidated damages as well

as emotional distress, mental anguish, pain and suffering, consequential damages and Plaintiff

has also sustained work loss, loss of opportunity, and a permanent diminution of her earning

power and capacity and a claim is made therefore.

       35.     As a result of the conduct of Defendants owners/management, Plaintiff hereby

demands punitive damages.

       36.     Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq

Plaintiff demands attorneys fees and court costs.

                  COUNT II       VIOLATION OF FMLA
                                    (29 U.S.C. §2601 et seq.)

       37.     Plaintiff incorporates paragraphs 1-36 as if fully set forth at length herein.

       38.     As set forth above, Plaintiff was entitled to medical leave pursuant to the FMLA,

29 U.S.C. §2601, et seq.

       39.

       in retaliation for her exercising her rights to take FMLA leave.

       40.

     her application and utilization of FMLA leave.
          Case 4:21-cv-01414-MWB Document 1 Filed 08/13/21 Page 6 of 9




       41.

          including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, pain and suffering, consequential damages and Plaintiff has also

sustained work loss, loss of opportunity, and a permanent diminution of her earning power and

capacity and a claim is made therefore.

       42.

         punitive and/or liquidated damages.

       43.     Pursuant to the Family and Medical Leave Act of 1993, 29 U.S.C. §2601, et seq

Plaintiff demands attorneys fees and court costs.

                 COUNT III                           HUMAN RELATIONS ACT
                                    43 Pa.C.S.A. §951, et seq.
                                     (Plaintiff v. Defendants)

       44.     Plaintiff incorporates paragraphs 1-43 as if fully set forth at length herein.

       45.     As set forth above, Plaintiff is a member of a protected class.

       46.     Defendants failed to accommodate or otherwise engage in a meaningful back and

forth towards the development of a reasonable accommodation.

       47.     Defendants

       48.     As set forth above, a motivat

                          disability.

       49.     Plaintiff suffered disparate treatment in the manner in which she was terminated

as compared to similarly situated able-bodied employees, who received more favorable treatment

by Defendants.
          Case 4:21-cv-01414-MWB Document 1 Filed 08/13/21 Page 7 of 9




       50.     As such, Defendants violated the Pennsylvania Human Relations Act, 43

Pa.C.S.A. §951, et seq.

       51.

          including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, mental anguish, pain and suffering, consequential damages and Plaintiff has also

sustained work loss, loss of opportunity, and a permanent diminution of earning power and

capacity and a claim is made therefore.

       52.

    COUNT IV                         TERMINATION-PENNSYLVANIA COMMON LAW

       53.     Plaintiff hereby incorporates and restates the allegations contained in the

preceding paragraphs as if set forth at length herein.

       54.

       constitutes a wrongful termination of Plaintiff in that it violated public policy of the

Commonwealth of Pennsylvania.

       55.

       56.     Defendant was motivated to discharge Plaintiff and her termination was a direct

consequence of her

       57.

       and chill her

  the event of workplace injuries.

       58.

          but not limited to: great economic loss, future lost earning capacity, lost opportunity,
          Case 4:21-cv-01414-MWB Document 1 Filed 08/13/21 Page 8 of 9




loss of future wages, loss of front pay, loss of back pay, lost benefits, as well as emotional

distress, mental anguish, pain and suffering, consequential damages and Plaintiff has also

sustained work loss, loss of opportunity, and a permanent diminution of earning power and

capacity and a claim is made therefore.

       59.      As a result of the conduct of Defendants, Plaintiff hereby demands punitive and

liquidated damages.

       60.      Plaintiff demands attorneys fees and court costs.

IV. Relief Requested.

       WHEREFORE, Plaintiff, NICOLE GIGGEE demands judgment in her favor and

against Defendants, UPMC MUNCY and MUNCY VALLEY HOSPITAL, in an amount in

excess of $150,000.00 together with:

       A. Compensatory damages, including but not limited to: back pay, front pay, past lost

             wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost

             benefits, lost future earning capacity, injury to reputation, mental and emotional

             distress, pain and suffering;

       B. Punitive damages;

       C. Liquidated damages;

       D. Attorneys fees and costs of suit;

       E. Interest, delay damages; and,

       F. Any other further relief this Court deems just proper and equitable.
        Case 4:21-cv-01414-MWB Document 1 Filed 08/13/21 Page 9 of 9




                                       LAW OFFICES OF ERIC A. SHORE, P.C.


                                       BY:
                                         GRAHAM F. BAIRD, ESQUIRE
                                         Two Penn Center
                                         1500 JFK Boulevard, Suite 1240
                                         Philadelphia, PA 19102

                                        Attorney for Plaintiff, Nicole Giggee
Date:_ 8/13/2021
